DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 DANIEL LEWIS and CHERYL LEWIS,
                            Appellant,

                                     v.

AMERICAN BUILDERS AND CONTRACTORS SUPPLY COMPANY, INC.
               d/b/a ABC SUPPLY CO., INC.,
                        Appellee.

                              No. 4D21-614

                               [July 1, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Daniel J. Kanner, Judge; L.T. Case No. COCE06-
16571, CACE20-3809.

  Colleen Kathryn O 'Loughlin of Colleen Kathryn O'Loughlin, P.A., Fort
Lauderdale, for appellant.

  William J. Marell and Ferris G. Solomon, Jr. of Glickman, Witters &
Marell, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.